         Case 1:20-cv-03478-CRC Document 32 Filed 01/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DIAMOND A RANCH, WESTERN
 DIVISION, L.L.C., et al.

                  Plaintiffs,

             v.                                     Civil Action No. 20-cv-03478-CRC

 CHAD WOLF, in his official capacity as
 Acting Secretary of Homeland Security, et al.

                  Defendants.


                PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
        MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Plaintiffs Diamond A Ranch, Western Division, LLC and Guadalupe Ranch Corporation

respectfully oppose the Motion for Extension of Time to Respond to Complaint, ECF 31 (the

“Motion”), filed by Defendant United States Army Corps of Engineers (“USACE”).

       First, Plaintiffs filed their request under the Freedom of Information Act (“FOIA”) more

than five months ago—on August 14, 2020. See ECF 1-2. This request is simple: all non-exempt

and non-privileged portions of the contract(s) between USACE and Southwest Valley Constructors

(“SWVC”) that pertain to the 4.7-mile segment abutting Plaintiffs’ property. The contract(s) are

already—and have long been—in Defendant’s possession. Under the terms of FOIA, that request

should have been met within twenty working days, on or before September 11, 2020. Responding

is a simple task that does not require forty-five additional days.

       Second, Defendant’s attempt to further delay its obligation will keep information from

Plaintiffs—and the Court—while the preliminary injunction is being litigated.
         Case 1:20-cv-03478-CRC Document 32 Filed 01/06/21 Page 2 of 2




       Finally, a single deadline for the entirety of Defendants’ response is not necessary.

Plaintiffs’ FOIA request is distinct from its Fifth Amendment claims, and the two claims are being

defended by two entirely separate divisions of the Department of Justice (“DOJ”). As far as can

be seen, Mr. Warden has nothing to do in this case other than defend the FOIA claim, so the

“complexity of bifurcated responses” is hard to see; if it were a serious concern, DOJ would not

have bifurcated its response from the outset. Motion at 2.

       That said, Plaintiffs appreciate Defendants’ offer to produce the nonexempt portions of the

contract before their response is due. Plaintiffs are prepared to consent to a delay in Defendants’

FOIA response if the nonexempt portions of the contract are produced within a week of the original

deadline of January 6. An alternative proposed order, requiring Defendants to produce the

contracts by January 11, 2021, is attached.



Dated: January 6, 2021                Respectfully Submitted,

                                        /s/ Stewart A. Baker
                                      Stewart A. Baker (D.C. Bar No. 262071)
                                      Lia Metreveli (application pending)
                                      STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue, NW
                                      Washington, DC 20036
                                      Tel: (202) 429-3000
                                      Fax: (202) 429-3902
                                      Email: sbaker@steptoe.com
                                      Email: lmetreveli@steptoe.com

                                      David Hirsch (pro hac vice application forthcoming)
                                      STEPTOE & JOHNSON LLP
                                      1114 6th Avenue
                                      New York, NY 10036
                                      Tel: (212) 506-3900
                                      Email: dhirsch@steptoe.com




                                                2
